



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hendricks, 2016 ONCA 237

DATE: 20160331

DOCKET: C58240

Blair, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Patrick Hendricks

Appellant

Breana Vandebeek, for the appellant

Andrew Cappell, for the respondent

Heard: March 30, 2016

On appeal from the conviction entered on February 22,
    2013 by Justice J.F. Kenkel of the Ontario Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis for interfering with the trial judges decision.
    Indeed, we agree with his decision that the only reasonable rational conclusion
    arising from the circumstantial evidence was that the appellant was a party to
    the armed robbery.

[2]

Appeal dismissed.


